AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                     v.                                            (For Offenses Committed On or After November I, 1987)


                  Marcelino Ramirez-Santiago                                       Case Number: 3: 18-mj-22313-RBB

                                                                                  Robert C Schlein
                                                                                  Defendant's Attar ey


REGISTRATION NO. 80197298                                                                                       FILED
THE DEFENDANT:                                                                                                   OCT 2 4 2018
 IZJ pleaded guilty to count(s) _l~o.::_f_::::C~o:'.'.m'.!:p'.::la:::in:'.'.t'..__ _ _ _ _ _ _ _ _-J-_-CJ.
                                                                                                        -·.ER--Krl··"J.,S,..!~~l'Rli~G<-~··~--+-
 D was found guilty to count(s)                                                                      SOUTHER,N. oisTRICT OF CALIFOflNIA
     after a plea of not guilty.                                                                     ~'        v"                         11

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                  Count Number(s)
8: 1325(a)(2)                    ILLEGAL ENTRY (Misdemeanor)                                                        1


 D The defendant has been found not guilty on count( s)
                                                                          ------------------~

 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZJ Assessment: $10 WAIVED          IZJ Fine: WAIVED
 IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, October 24, 2018
                                                                              Date oflmposition of Sentence



                                                                              H'1.Ltilt:~OCK
                                                                              UNITED STATES MAGISTRATE JUDGE

                                                                                                                        3:18-mj-22313-RBB
